Proceeding pursuant to Public Officers Law § 36 to remove Bruce Hafner from public office in Cold Spring Harbor, Town of Huntington, Suffolk County, and pursuant to CPLR article 78, inter alia, to compel Bruce Hafner to resign as Fire Commissioner of the Cold Spring Harbor Fire District. Motion by Bruce Hafner to dismiss the petition on the ground that it was not properly served.
Ordered that the motion is granted to the extent that so much of the proceeding as seeks relief pursuant to Public Officers Law § 36 is dismissed, without costs or disbursements; and it is further,
Adjudged that so much of the proceeding as seeks relief pursuant to CPLR article 78 is dismissed, without costs or disbursements.
Since the petition was not properly served in accordance with the rules of this Court (see 22 NYCRR 670.18), so much of the proceeding as seeks relief pursuant to Public Officers Law § 36 must be dismissed. Insofar as the proceeding seeks relief pursuant to CPLR article 78, this Court does not have subject matter jurisdiction to entertain the proceeding (see CPLR 7804 [b]; CPLR 506 [b]). Eng, EJ., Rivera, Balkin and Austin, JJ., concur.